Exhibit Second Quarter 2014 Results July 22, 2014 Investor Presentation vs. 2013 P&L Summary  Second Quarter Second Quarter 2014 Reported 2013 Reported Revenue $ 3,870.9 $ 3,637.0 EBITA (a) (b) 574.2 548.3 Margin % 14.8% 15.1% Amortization of Intangibles 25.8 25.3 Operating Income (b) $ 548.4 $ Margin % 14.2% 14.4% (a) EBITA is a non-GAAP financial measure. See page 29 for the definition of this measure and page 24 for the reconciliation of non-GAAP measures. (b) 2014 EBITA and Operating Income includes $1.8 million of expenses related to the proposed merger with Publicis Groupe S.A. (Publicis). On May 8, 2014 the proposed merger with Publicis was terminated. July 22, 2014 1 vs. 2013 P&L Summary  Second Quarter Second Quarter 2014 Reported 2013 Reported Operating Income $ 548.4 $ 523.0 Net Interest Expense 33.7 40.7 Income Taxes (a) 160.3 163.6 Tax Rate % (a) 31.1% 33.9% Income from Equity Method Investments 4.0 2.9 Noncontrolling Interests 33.2 32.1 Net Income - Omnicom Group $ 325.2 $ (a) Income taxes and the effective tax rate for the 3 months ended June 30, 2014 reflects the recognition of an income tax benefit of $11.2 million related to previously incurred expenses for the proposed merger with Publicis. On May 8, 2014, the proposed merger with Publicis was terminated. Prior to the termination of the merger, the majority of the merger costs were capitalized for income tax purposes and the related tax benefits were not recorded. Because the merger was terminated, the merger costs were no longer required to be capitalized for income tax purposes. July 22, 2014 2 vs. 2013 Earnings Per Share  Second Quarter Second Quarter 2014 Reported 2013 Reported Net Income - Omnicom Group $ 325.2 $ 289.5 Net Income allocated to Participating Securities Net Income available for common shares $ 318.9 $ 281.7 Diluted Shares (millions) 258.2 259.2 EPS - Diluted (a) $ 1.23 $ 1.09 Dividend Declared per Share $ 0.50 $ 0.40 (a) As a result of the merger expenses and the related tax benefits, the impact on 2014 EPS  Diluted was $0.03 per common share. July 22, 2014 3 vs. 2013 P&L Summary  Year to Date Year to Date 2014 Reported 2013 Reported Revenue $ 7,373.0 $ 7,035.9 EBITA (a) (b) 981.3 945.4 Margin % 13.3% 13.4% Amortization of Intangibles 50.2 50.6 Operating Income (b) $ 931.1 $ Margin % 12.6% 12.7% (a) EBITA is a non-GAAP financial measure. See page 29 for the definition of this measure and page 24 for the reconciliation of non-GAAP measures. (b) 2014 EBITA and Operating Income includes $8.8 million of expenses related to the proposed merger with Publicis. On May 8, 2014 the proposed merger with Publicis was terminated. July 22, 2014 4 vs. 2013 P&L Summary  Year to Date Year to Date 2014 Reported 2013 Reported Operating Income $ 931.1 $ 894.8 Net Interest Expense 72.7 81.7 Income Taxes (a) 276.5 272.7 Tax Rate % (a) 32.2% 33.5% Income from Equity Method Investments 4.6 6.1 Noncontrolling Interests 55.8 51.8 Net Income - Omnicom Group $ 530.7 $ 494.7 (a) Income taxes and the effective tax rate for the 6 months ended June 30, 2014 reflects the recognition of an income tax benefit of $11.4 million related to previously incurred expenses for the proposed merger with Publicis. On May 8, 2014, the proposed merger with Publicis was terminated. Prior to the termination of the merger, the majority of the merger costs were capitalized for income tax purposes and the related tax benefits were not recorded. Because the merger was terminated, the merger costs were no longer required to be capitalized for income tax purposes. July 22, 2014 5 vs. 2013 Earnings Per Share  Year to Date Year to Date 2014 Reported 2013 Reported Net Income - Omnicom Group $ 530.7 $ 494.7 Net Income allocated to Participating Securities Net Income available for common shares $ 520.3 $ 481.3 Diluted Shares (millions) 259.8 260.7 EPS - Diluted (a) $ 2.00 $ 1.85 Dividend Declared per Share $ 0.90 $ 0.80 (a) As a result of the merger expenses and the related tax benefits, the impact on 2014 EPS  Diluted was $0.01 per common share. July 22, 2014 6 Total Revenue Change  Second Quarter 6.4% $213 $(5) $3,871 $26 $3,637 (0.1%) 5.8% 0.7% 2Q 13 FX Impact (a) Net Organic(c) 2Q 14 Acquisitions (b) Revenue (a) To calculate the FX impact, we first convert the current periods local currency revenue using the average exchange rates from the equivalent prior period to arrive at constant currency revenue. The FX impact equals the difference between the current period revenue in U.S. dollars and the current period revenue in constant currency. (b) Net acquisitions revenue is the aggregate of the applicable prior period revenue of the acquired businesses. Netted against this number is the revenue of any business included in the prior period reported revenue that was disposed of subsequent to the prior period. (c) Organic revenue is calculated by subtracting both the net acquisitions revenue and the FX impact from total revenue growth. July 22, 2014 7 Total Revenue Change  Year to Date 4.8% $360 $7,373 $4 $(27) $7,036 0.1% (0.4%) 5.1% YTD 2Q 13 FX Impact (a) Net Organic(c) YTD 2Q 14 Acquisitions (b) Revenue (a) To calculate the FX impact, we first convert the current periods local currency revenue using the average exchange rates from the equivalent prior period to arrive at constant currency revenue. The FX impact equals the difference between the current period revenue in U.S. dollars and the current period revenue in constant currency. (b) Net acquisitions revenue is the aggregate of the applicable prior period revenue of the acquired businesses. Netted against this number is the revenue of any business included in the prior period reported revenue that was disposed of subsequent to the prior period. (c) Organic revenue is calculated by subtracting both the net acquisitions revenue and the FX impact from total revenue growth. July 22, 2014 8 Revenue by Discipline Second Quarter Year to Date Specialty Specialty 7.0% 7.1% PR PR 9.2% 9.3% Advertising Advertising 49.3% 50.2% CRM CRM 33.6% 34.3% % Organic % Organic $ Mix % Growth Growth (a) $ Mix % Growth Growth (a) Advertising $ 1,944.6 10.9% 10.5% Advertising $ 3,638.1 7.0% 7.8% CRM 1,298.3 3.0% 1.1% CRM 2,528.8 3.7% 2.7% PR 357.0 6.2% 4.1% PR 4.3% 2.7% Specialty 271.0 -5.2% 0.2% Specialty 523.6 -3.4% 2.5% (a) Organic Growth reflects the year-over-year increase or decrease in revenue from the prior period, excluding the FX Impact and Acquisition/Disposition Revenue, as defined on page 7. July 22, 2014 9 Revenue by Region Second Quarter Year to Date Latin Africa Latin Africa America MidEast America MidEast 2.9% 1.6% 2.8% 1.6% Asia Asia Pacific Pacific 10.3% 10.4% North North Europe America Europe 28.6% America 28.6% 56.5% 56.7% July 22, 2014 10 Revenue by Region Second Quarter Year to Date % Organic % Organic $ Mix % Growth Growth (a) $ Mix % Growth Growth (a) North America $ 2,184.9 6.6% 7.9% North America $ 4,177.9 4.7% 6.4% Europe 1,108.7 8.3% 2.1% Europe 2,112.3 7.2% 2.2% Asia Pacific 3.0% 5.1% Asia Pacific 760.5 1.4% 5.4% Latin America 112.7 1.7% 7.8% Latin America 203.5 -2.6% 7.6% Africa Mid East 63.1 -0.2% 2.0% Africa Mid East 118.8 0.7% 4.2% (a) Organic Growth reflects the year-over-year increase or decrease in revenue from the prior period, excluding the FX Impact and Acquisition/Disposition Revenue, as defined on page 7. July 22, 2014 11 Revenue by Industry Second Quarter  2014 Second Quarter  2013 Growth T&E Auto T&E Auto Auto 4.8% 6% 8% 6% 8% Telcom Telcom 5% 6% Food & Beverage 1.6% Tech Consumer Consumer 8% Products Tech Products Consumer Products 2.8% 10% 9% 10% Financial Financial Financial Services 0.5% Retail Services Services 6% 7% Retail Pharma & 7% 0.2% 6% Healthcare Pharma & Health Food & Food & T&E 10.2% Pharma & 10% Beverage Beverage Health 13% 14% Retail 16.2% 10% Technology -2.5% Other Other Telecom -8.3% 27% 24% Other Industries 20.1% July 22, 2014 12 Cash Flow Performance Six Months Ended June 30 2014 2013 Net Income $ 586.5 $ 546.5 Depreciation and Amortization Expense 143.3 141.9 Share-Based Compensation Expense 43.9 44.7 Other Non-Cash Items to Reconcile to Net Cash Provided by Operating (14.3) (30.9) Activities, net Free Cash Flow (a) $ 759.4 $ 702.2 Additional information regarding our cash flows can be found in our condensed cash flow statement on page 23. (a) The Free Cash Flow amounts presented above are non-GAAP financial measures. See page 29 for the definition of these measures and page 25 for the reconciliation of the non-GAAP measures. July 22, 2014 13 Cash Flow Performance Six Months Ended June 30 2014 2013 Free Cash Flow (a) $ 759.4 $ 702.2 Primary Uses of Cash: Dividends (b) 211.8 106.7 Dividends paid to Noncontrolling Interest Shareholders 66.5 59.9 Capital Expenditures 91.5 69.0 Acquisitions and Payments for Additional Interest in Controlled Subsidiaries including Contingent Purchase Price Payments, net of 105.4 45.5 Proceeds from Sale of Investments Stock Repurchases, net of Proceeds from Stock Plans and Excess Tax 553.8 492.3 Benefit from Stock Plans Primary Uses of Cash (a) 1,029.0 773.4 Net Free Cash Flow (a) $ (269.6) $ (71.2) Additional information regarding our cash flows can be found in our condensed cash flow statement on page 23. (a) The Free Cash Flow, Primary Uses of Cash and Net Free Cash Flow amounts presented above are non-GAAP financial measures. See page 29 for the definition of these measures and page 25 for the reconciliation of non-GAAP measures. (b) In December 2012, the Company paid its fourth quarter dividend, which historically was paid during January. As a result, there was only one dividend payment in the first six months of 2013. July 22, 2014 14 Current Credit Picture Twelve Months Ended June 30 2014 Reported 2013 Reported EBITDA (a) $ 2,147.9 $ 2,116.0 Gross Interest Expense 192.1 195.4 EBITDA / Gross Interest Expense 11.2 x 10.8 x Total Debt / EBITDA 1.9 x 1.9 x Net Debt (b) / EBITDA 1.2 x 1.2 x Debt Bank Loans (Due Less Than 1 Year) $ 25 $ 13 CP & Borrowings Issued Under Revolver - - Convertible Notes (c) 253 253 Senior Notes (c) 3,750 3,750 Other Debt 35 35 Total Debt $ 4,063 $ 4,051 Cash and Short Term Investments 1,545 1,415 Net Debt (b) $ 2,518 $ 2,636 (a) EBITDA is a non-GAAP financial measure. See page 29 for the definition of this measure and page 24 for the reconciliation of non-GAAP measures. (b) Net Debt is a non-GAAP financial measure. See page 29 for the definition of this measure. (c) See pages 19 and 20 for additional information on our Convertible Notes and Senior Notes. July 22, 2014 15 Historical Returns Return on Invested Capital (ROIC) (a) : Twelve Months Ended June 30, 2014 16.9% Twelve Months Ended June 30, 2013 17.5% Return on Equity (b) : Twelve Months Ended June 30, 2014 31.5% Twelve Months Ended June 30, 2013 31.8% (a) Return on Invested Capital is After Tax Reported Operating Income (a non-GAAP measure  see page 29 for the definition of this measure and page 25 for the reconciliation of non-GAAP measures) divided by the average of Invested Capital at the beginning and the end of the period Capital (book value of all long-term liabilities and short-term interest bearing debt plus shareholders equity less cash, cash equivalents and short term investments). (b) Return on Equity is Reported Net Income for the given period divided by the average of shareholders equity at the beginning and end of the period. July 22, 2014 16 Net Cash Returned to Shareholders through Dividends and Share Repurchases From 2004 through Q2 2014, Omnicom distributed over 100% of Net Income to shareholders through Dividends and Share Repurchases. 107% 104% $10.0 $9.4 107% $8.9 103% $7.9 Billions $8.0 103% $6.9 92% $5.9 105% 7.6 $6.0 $5.1 In 108% $ $4.3 110% 5.6 $4.0 $3.3 92% 76% $2.4 3.7 3.6 $2.0 $1.5 2.9 $0.7 2.3 2.5 1.6 2.0 1.1 1.3 0.5 0.7 0.9 04 05 06 07 08 09 10 11 12 13 Q2 14 Cumulative Cost of Net Shares Repurchased - Payments for repurchases of common stock less proceeds from stock plans. Cumulative Dividends Paid Cumulative Net Income - Omnicom Group Inc. % of Cumulative Net Income Returned to Shareholders -
